DETAILED ACTION
This action is in response to the amendment filed on 10/19/2020 which was filed in response to the Final Rejection dated 6/22/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites: “The ceramic electronic component according to Claim 1, wherein the first sintered layer further contains a conductive component.” Amended claim 1, upon which claim 6 depends, recites the limitation “the first sintered layer contains a metal oxide containing at least a first metal element, and a metal or an alloy containing at least one metal element selected from a second metal element different from the first metal element”. The language “further contains” in claim 6 indicates that the claimed conductive component in the first sintered layer is different from and in addition to the metal oxide containing a first metal element and the metal or alloy containing a second metal element in claim 1. However, paragraphs [0055-57] and [0082] of the original specification of the present invention only provides support for the first sintered layer containing a conductive component and a metal oxide. Paragraph [0056] provides 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP 2007-201346A).
Regarding claim 1, Kobayashi discloses a ceramic circuit board having not only excellent heat dissipation and conductivity without interposition of a solder layer, but also having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008]. In an exemplary embodiment, metallized layers 3 and 5 are formed on a ceramic substrate B [0024-0025] [Fig. 1]. Metallized layers 3 and 5 are described as an adhesive conductor layer and a heat radiation conductor layer, respectively [0025]. Metallized layers 3 and 5 form a heat dissipation conductor circuit that is sintered (A ceramic electronic component comprising: an electronic component body including a superficial base ceramic layer and a surface electrode on the electronic component body, wherein the surface 

    PNG
    media_image1.png
    471
    359
    media_image1.png
    Greyscale

Kobayashi further discloses that a plating layer can be formed on the surface of the metallized layer 5 (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer) [0030] [0039] [0054] [0067] [0074-0075]. The surface of the heat-dissipating conductor circuit can have a continuous or stepped structure in the cross-sectional shape (for example, in the form of a pyramid or a convex structure) [0070]. The heat dissipating conductor 
Regarding claims 2 and 16, the width of the second conductor layer (i.e., metallized layer 5) can be smaller/narrower than the width of the first conductor layer (i.e., metallized layer 3) [0070] [Fig. 1]. Examiner’s note: the published disclosure of the present invention states “When the planar shape of the second sintered layer is, for example, square and the exposed surface is exposed from two sides thereof, it can be said the "the length of the inner edge of the exposed surface is 50% of the length of a peripheral section of the second sintered layer" regardless of the width of the exposed surface [0061]. Since the prior art discloses an exposed surface that is exposed from two sides thereof (see Fig. 1 above and the aforementioned smaller width of the second conductor layer), the prior art meets the limitation “wherein a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer” (claim 2). The limitation “wherein a length of an inner edge of the exposed surface is 10% or more of a length of a second peripheral section of the second sintered layer” (claim 16) is anticipated by the prior art since the prior art range of 50% or more falls within the claimed range of 10% or more.
Regarding claim 6, 
Alternatively, the metallized layers each have a glass component [0037-0041]. Examiner’s note: the broadest reasonable interpretation of the term “conductive” includes both electrically and thermally conductive materials. Since all materials have some level of thermal conductivity, Kobayashi’s glass component can correspond to the claimed “conductive component”.
Regarding claim 21, the metal element used to form the metal oxide(s) can be Al, Zr, or Mg (The ceramic electronic component according to Claim 1, wherein the first metal element is one selected from Al, Zr, Si, and Mg) [0029].
Regarding claim 22, the metal element used to form the metal particle can be Ag or Cu (The ceramic electronic component according to Claim 21, wherein the second metal element is one selected from Ag and Cu) [0029].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claims 1 and 2 above, and further in view of Kobayashi et al (JP 2007-201346A).
Regarding claims 3-4 and 17-20, the limitations of claims 1 and 2 have been set forth above. Kobayashi further discloses that the second conductor layer formed on the first conductor layer can be smaller in area and have a narrower line width than the first conductor layer [0070]. The area ratio of the second conductor layer to that of the 
Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 (i.e., the first conductor layer, the first sintered layer) (claims 3 and 4). Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 relative to the width of the heat dissipation conductor circuit (the surface electrode) (claims 17 and 18). Kobayashi is silent with regard to the area of the exposed surface of metallized layer 3 relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the width, the relative width, and the relative area of the exposed surface of the first conductor layer involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Kobayashi discloses that the larger bonding area between metallized layer 3 and the ceramic substrate relative to the bonding area between the metallized layers 3 and 5 results in reduction/avoidance of thermal stress concentration. Therefore, the bonding area between the metallized layers 3 and 5 is a result-effective variable which implies that the exposed surface width, relative width, and relative area are result-effective variables (The ceramic electronic component according to Claim 2, wherein the width of 
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the exposed surface and the upper surface, respectively. Therefore, Kobayashi meets the limitations of claims 19-20.

Claims 1-4, 7-9, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otomaru et al (USPGPUB 2015/0334834) in view of Nakamura et al (USPGPUB 2014/0284088).
Regarding claims 1 and 21, Otomaru discloses a wiring board constructed such that a connection pad is provided on the surface of an insulating substrate composed of a ceramic sintered compact; and a wiring board with a lead terminal and an electronic device including this wiring board [0001]. A connection pad 2 is disposed on a surface 

    PNG
    media_image2.png
    644
    496
    media_image2.png
    Greyscale

The connection pad 2 includes a first portion 2a having a layered form and a second portion 2b protruding to the outer side of the surface of the first portion 2a in a center portion of the first portion 2a [0029]. The connection pad 2 is formed by 

    PNG
    media_image3.png
    381
    466
    media_image3.png
    Greyscale

Otomaru is silent with regard to a plating layer.
Nakamura discloses a circuit board and an electronic apparatus in which an electronic component is mounted on the circuit board [0001]. In an exemplary embodiment, an electronic apparatus 1 comprises an electronic component 13 with an electrode pad 14 is mounted on a circuit board 10 in which a metal wiring layer 12 is provided on one principal surface of a ceramic sintered body 11 [0013] [Fig. 1].

    PNG
    media_image4.png
    399
    497
    media_image4.png
    Greyscale

Part of or all over the surface of the metal wiring layer 12 may be subjected to a plating treatment [0050].  The adhesion treatment of the electrode pad 14, the bonding wire 15, and the like is performed easily by performing the above-described plating treatment, and the oxidation corrosion of the metal wiring layer 12 can be suppressed [0050].
Otomaru and Nakamura are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a plating treatment to the top surface of Otomaru’s second portion 2b (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer).  One of ordinary skill in the art would have been motivated to apply a plating treatment to this 
Regarding claims 2 and 16, it is evident from Otomaru’s Fig. 1a above that the length of the inner edge of the exposed surface is 50% or more of the length of the second peripheral section of the second portion 2b since the length of the inner edge of the exposed surface is the entire circumference of the second portion 2b (wherein a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer – claim 2) (wherein a length of an inner edge of the exposed surface is 10% or more of a length of a second peripheral section of the second sintered layer – claim 16).
Regarding claims 3-4, Otomaru discloses that the thickness of the second portion 2b is approximately 50 to 100 um or larger [0088]. 
Otomaru is silent with regard to the width of the exposed surface of first portion 2a.
However, it is evident from Fig. 1b that the exposed surface of first portion 2a is approximately the same as that of the thickness of second portion 2b (i.e., approximately 50 to 100 um or larger) (wherein the width of the exposed surface is 10 um or more).
Regarding claim 7, Otomaru discloses that the second portion 2b is formed of platinum (wherein the second sintered layer contains the metal oxide in an amount 
Regarding claims 8-9, Otomaru discloses that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is approximately 1 mass% or higher [0035]. It is preferable that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is as low as possible [0035]. The upper limit for the content percentage is determined based on the desired balance of properties desired [0035] [0081]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 1% by weight to less than 10% by weight (claim 8) and 3% by weight to less than 5% by weight (claim 9) overlap the prior art range of 1% by weight or more.
Regarding claim 17, 
Regarding claims 18-20, Otomaru discloses that the exposed surface of first portion 2a is a suppression portion for suppressing unnecessary spreading of the brazing material 4 [0034].
Otomaru is silent with regard to the width of the exposed surface of first portion 2a. Otomaru is silent with regard to the width of the exposed surface of first portion 2a relative to the width of the connection pad 2 (claim 18). Otomaru is silent with regard to the area of the exposed surface of first portion 2a relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the relative width and the relative area of the exposed surface of the first portion 2a involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Otomaru discloses that the exposed surface of first portion 2a acts as a suppression portion for suppressing unnecessary spreading of the brazing material 4 (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 10% to 25% of a width of the surface electrode – claim 18) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 0.1% to 50% of an area of the upper surface of the first sintered layer – claim 19) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 1% to 10% of an area of the upper surface of the first sintered layer – claim 20).
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 12, the limitations of claim 1 are set forth above. Kobayashi further discloses that an object of the invention is to provide a ceramic circuit board having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. However, prior art glass layer coatings can have degraded plating resistance which leads to the occurrence of a pinhole due to erosion caused by the plating solution [0008]. To overcome such problems, the present invention discloses a highly reliable ceramic substrate that does not cause a heat-cycle-induced stress concentration on a conductor due to a glass material partially overlaying the conductor, wherein a glass layer partially overlaying the conductor has a superior adhesion to the main body of the 

    PNG
    media_image5.png
    206
    548
    media_image5.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 1, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior adhesion to the ceramic substrate and superior plating resistance as disclosed by Meguro. Kobayashi discloses the desirability of having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Regarding claim 13, Meguro further discloses that the glass material for the first glass sublayer can comprise alumina [0061]. Examiner’s note: Meguro’s first glass sublayer 11 lies over the exposed surface of the lower portion of the conductor (see Fig. . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Iwakoshi et al (USPGPUB 2014/0057080).
Regarding claim 14, the limitations of claim 1 have been set forth above. Kobayashi further discloses that the ceramic substrate can be a low-temperature sintered glass such as borosilicate glass and can include metal oxides such as alumina and zirconia [0027]. The process of manufacturing a ceramic circuit board includes applying and drying a first paste to form coating layer 2, firing this paste to form metallized layer 3, applying and drying a second paste to form coating layer 4, and firing the second paste to form metallized layer 5 [0024] [Fig. 1] [0046-0052]. The firing temperature of the coating layers is higher than the softening point of the glass component and is preferably about 700 to 12000 C [0047]. When at least one kind of particles is selected from copper and copper oxide as the metallic particle component in the paste, the heating temperature is between 6000 C and 10830 C, e.g. 750 to 10500 C [0048] [0052]. 
Kobayashi is silent with regard to a ceramic substrate that contains a low-temperature co-fired ceramic material.
Iwakoshi discloses a ceramic electronic component and a manufacturing method thereof, and particularly a structure and forming method of an external terminal electrode provided in a ceramic electronic component [0002]. The ceramic electronic 0 C or lower and is sinterable simultaneously with Au, Ag, Cu, etc. having low resistivity [0061]. Specific examples include glass composite LTCC in which borosilicate glass is mixed with ceramic powder such as alumina, zirconia, magnesia, and forsterite [0061]. The plurality of green sheets form the component main body and the external terminal electrode are fired/sintered in the same step [0064-0065] [0080].
Kobayashi and Iwakoshi are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Iwakoshi’s LTCC as Kobayashi’s ceramic substrate (The ceramic electronic component according to Claim 1, wherein the superficial base ceramic layer contains a low- temperature co-fired ceramic material).  One of ordinary skill in the art would have been motivated to use LTCC as the ceramic substrate because this would allow for co-firing of Kobayashi’s ceramic substrate with the applied coating layers thereby simplifying the manufacturing process. Kobayashi discloses that the ceramic substrate can be a low-temperature sintered glass such as borosilicate glass that can include alumina and/or zirconia [0027] and Iwakoshi also discloses that the LTCC can be based on borosilicate glass including the same ceramic .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al and Iwakoshi et al as applied to claim 14 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 15, the limitations of claim 14 have been set forth above. Kobayashi further discloses that an object of the invention is to provide a ceramic circuit board having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. However, prior art glass layer coatings can have degraded plating resistance which leads to the occurrence of a pinhole due to erosion caused by the plating solution [0008]. To overcome such problems, the present invention a highly reliable ceramic substrate that does not cause a heat-cycle-induced stress concentration on a conductor due to a glass material partially overlaying the conductor, wherein a glass layer partially overlaying the conductor has a superior adhesion to the main body of the ceramic 

    PNG
    media_image5.png
    206
    548
    media_image5.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 14, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer, wherein the covering ceramic layer contains the same low-temperature co-fired ceramic material as the superficial base ceramic layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior adhesion to the ceramic substrate and superior plating resistance as disclosed by Meguro. Kobayashi discloses the desirability of having high durability against thermal stress [0008]. Examiner’s note: Meguro’s disclosure that the first glass material preferably has the same composition as the glass material included in the ceramic material defining the main body of the ceramic substrate [0012] and that the first glass material preferably includes a borosilicate glass [0015] and Iwakoshi’s disclosure that the LTCC substrate can include a borosilicate 

Response to Arguments
Applicant's arguments on page 6, with regard to claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP 2007-201346A) have been fully considered but they are not persuasive. Applicant argues that Kobayashi includes only one type of metal particle component that would include a common metal element in both the metal and the metal oxide based on paragraph [0029]. Therefore, Kobayashi fails to disclose the metal oxide containing a first metal element and a metal or an alloy containing a second metal element different from the first metal element.
Examiner’s response: Kobayashi discloses that the metal particle component can include at least one kind of particle component selected from a metal and a metal compound such as a metal oxide [0029]. These metal particles can be used singly or in combination of two or more kinds [0029]. Various metal elements can be used for the metal and the metal compound (metal oxide) [0029]. The disclosure of various metal elements that can be used for the metal particles and that such particles can be used in combination of two or more kinds means that different metal elements can be used to form the metal and the metal oxide. See the rejection above.
Applicant's arguments on page 6, with regard to claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Otomaru et al (USPGPUB 2015/0334834) in view of Nakamura et al (USPGPUB 2014/0284088) have been fully considered but they are not persuasive. Applicant argues that Otomaru fails to disclose the new limitation in claim 1.
Examiner’s response: Applicant has not pointed out why Otomaru fails to disclose the new limitation. However, paragraph [0038] of Otomaru clearly discloses that the paste used to form the connection pad 2 is a mixture of a platinum powder and a ceramic component powder such as aluminum oxide. Therefore, Otomaru discloses the limitation “the first sintered layer contains a metal oxide containing at least a first metal element, and a metal or an alloy containing at least one metal element selected from a second metal element different from the first metal element”. Otomaru’s aluminum oxide corresponds to the claimed metal oxide containing a first metal element and Otomaru’s platinum corresponds to the claimed metal or alloy containing a second metal element different from the first metal element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781